DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5,7-9, 12-17, and 19-24 are allowed.
As to claim 5 prior art fails to teach and or suggest and a sacrificial layer within a first portion of the substrate that is below a second portion of the strip of superconducting material comprising the first region.
As to claim 9. Prior art fails to teach and or suggest depositing a metal mask onto the region of the strip of superconducting material, and exposing the metal mask to an ion beam.
Recitation of exposed is interpreted to mean the ions are implanted through the metal mask. This is consistent with the teach of using 108 metal mask and implanting through the mask. This is different then 502 which are oxides and nitrides.
While the prior art teach using the metal mask it does not implant through the metal mask.
As to claim 16, prior art fails to teach forming a sacrificial layer within a first portion of a substrate
Each of the limitations are considered with the respective claim language as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896